Fourth Court of Appeals
                                      San Antonio, Texas
                                             March 7, 2017

                                          No. 04-16-00424-CV

                              IN RE RPH CAPITAL PARTNERS, LP

                                   Original Mandamus Proceeding1

                                                ORDER

Sitting:         Karen Angelini, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice

        On January 12, 2017, Real Parties in Interest timely filed a motion for rehearing. The
court requests that Relator file a response. If Relator chooses to file a response, Relator must file
the response, or a motion for extension of time to file a response, within TEN DAYS of the date
of this order.


           It is so ORDERED on March 7, 2017.


                                                          _________________________________
                                                          Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 7th day of March, 2017.



                                                          ___________________________________
                                                          Keith E. Hottle
                                                          Clerk of Court




1
 This proceeding arises out of Cause No. 2016-CI-05251, styled Peridot Joint Venture, Millennium Exploration
Company, LLC, and Richard Monroy v. RPH Capital Partners, LP, pending in the 57th Judicial District Court,
Bexar County, Texas, the Honorable Antonia Arteaga presiding.